EXHIBIT 23-D CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference of our report dated May 6, 2011, relating to the financial statements of Master Sistemas Automotivos Ltda. as of December 31, 2010 and 2009 and January 1, 2009 and for the years ended December 31, 2010 and 2009 (which report expresses an unqualified opinion), appearing in Item 15 of Amendment No. 1 to the Annual Report on Form 10-K/A of Meritor, Inc. for the year ended October 3, 2010 in the following Registration Statements: Form Registration No. Purpose S-8 333-171713 Amended 2010 Long-Term Incentive Plan S-8 333-164333 2010 Long-Term Incentive Plan S-3 333-163233 Registration of common stock, preferred stock, warrants and guarantees of debt securities S-8 333-141186 2007 Long-Term Incentive Plan S-3 333-143615 Registration of convertible notes, guarantees and common stock S-3 333-134409 Registration of convertible notes, guarantees and common stock S-8 333-107913 Meritor, Inc. Savings Plan S-8 333-123103 Meritor, Inc. Hourly Employees Saving Plan S-3 333-58760 Registration of debt securities S-8 333-49610 1997 Long-Term Incentives Plan S-3 333-43118 Meritor, Inc. 1988 Stock Benefit Plan S-3 333-43116 Meritor, Inc. 1998 Stock Benefit Plan S-3 333-43112 Meritor, Inc. Employee Stock Benefit Plan S-8 333-42012 Employee Stock Benefit Plan, 1988 Stock Benefit Plan, and 1998 Employee Stock Benefit Plan /s/ DELOITTE TOUCHE TOHMATSU AUDITORES INDEPENDENTES DELOITTE TOUCHE TOHMATSU AUDITORES INDEPENDENTES Porto Alegre, Brazil May 6, 2011
